DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
As directed by the amendment filed 10 November 2022: Claims 1, 6, 9, 10, 12-14, 17, and 20 have been amended and claim 5 is cancelled. Claims 1-4 and 6-20 currently stand pending in the application. 
The amendments to the specification are sufficient to overcome the specification objections listed in the previous action. Accordingly, the specification objections are withdrawn. 
The amendments to the claims are sufficient to overcome the claim objections listed in the previous action, and are withdrawn, except as repeated in relevant part below. 
The amendment to claim 20 is sufficient to overcome the rejection under 35 U.S.C. 112 (pre-AIA ), second paragraph, listed in the previous rejection. Namely, the indefiniteness has been resolved. Accordingly, the relevant rejection under 35 U.S.C. 112 (pre-AIA ), second paragraph, is herein withdrawn. 

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 103(a) have been considered but are moot because the arguments do not apply to any interpretations of the references being used in the current rejection. 



Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
The claims are given a priority date of 28 September 2011 based on priority to nonprovisional application 13/247,664. 

Terminal Disclaimer
The terminal disclaimer filed on 10 November 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent numbers 10,856,914 and 10,117,682 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The previous rejections under nonstatutory double patenting are correspondingly withdrawn. 

Claim Objections
Claims 9-16 and 18-20 are objected to because of the following informalities: improper antecedence and punctuation.  Appropriate correction is required. The following amendments are suggested: 
Claim 9 / ll. 19: “[[the]] a distance”
Claim 9 / ll. 23: “second panels[[;]].” 
Claim 18 / ll. 1: “[[the]] a distance” 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-16 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the hook portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as incorporating, and amendment is suggested to incorporate the deleted limitation from claim 9, i.e. the adjustable implant further comprising a hook portion coupled to the body portion. 
Claim 12 recites the limitation "one of the at least one wedging member" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as, and amendment is suggested to, one of the first wedging member or the second wedging member. 







The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-8 are rejected under pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 6 is dependent upon a cancelled claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.











Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim 9 is rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by U.S. Patent Application Publication No. US 2008/0312741 to Lee et al. (hereinafter, “Lee”), or in the alternative, is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of U.S. Patent Application Publication No. US 2011/0144692 to Saladin et al. (hereinafter, “Saladin”). 
As to claim 9, Lee discloses an adjustable implant (200), shown in FIGs. 1, 2, 8, 11, and 17, comprising a body portion (210) including a sidewall (440, 460) extending from a first end (end at 220 including portion to the right of 440 in FIG. 1) of the body portion to a second end (end at 230 including portion to the left of 440 in FIG. 1) (¶80, 86) of the body portion; a first wedging member (700) movable relative to the sidewall and including a first external wedging member surface (740) configured to engage bone (¶74-78, 94), shown in FIGs. 1, 6-8, 15, and 18, a first panel (800) extending from a first side of the first external wedging member surface (the first panel 800 extends from a first, e.g. posterior, side of the respective surface) (¶85), shown in FIG. 8, and a pair of second panels (770, 780) extending from a second side (the second panels 770, 780 extend from sides of the second, e.g. anterior, side of the respective surface) of the first external wedging member surface (¶91), shown in FIG. 8; and a second wedging member (900) movable relative to the sidewall and including a second external wedging member surface (940) configured to engage bone (¶74-78, 94), shown in FIGs. 1, 6-8, 15, and 18, a third panel (1000) extending from a first side of the second external wedging member surface (the third panel 1000 extends from a first, e.g. anterior, side of the respective surface) (¶85), shown in FIG. 8, and a pair of fourth panels (970, 990) extending from a second side (the fourth panels 970, 990 extend from sides of the second, e.g. posterior, side of the respective surface) of the second external wedging member surface (¶91), shown in FIG. 8; a first wing (1800) coupled to the first end of the body portion (¶101), shown in FIG. 1, wherein the first wing at least partially encircles the body portion, shown in FIG. 3; and a second wing (2000) adjustably coupled to the body portion, wherein the second wing at least partially encircles the body portion, shown in FIG. 18, such that the distance between the first wing and the second wing is adjustable by a user (¶101), shown in FIGs. 17-18; wherein when the first wedging member and the second wedging member are in a collapsed position, shown in FIGs. 1 and 6, the first panel (800) is positioned between and adjacent the pair of fourth panels (970, 990) (the first panel is in a plane adjacent the pair of fourth panels, and its length is between planes of the fourth panels), and the third panel (1000) is positioned between and adjacent the pair of second panels (770, 780) (the third panel is in a plane adjacent the pair of second panels, and its length is between planes of the second panels), shown in FIGs. 6-8. 
Assuming arguendo, Lee is silent as to wherein when the first wedging member and the second wedging member are in a collapsed position, the first panel is positioned between and adjacent the pair of fourth panels, and the third panel is positioned between and adjacent the pair of second panels. 
As to claim 9, Saladin teaches that telescoping parts (345, 335) can be engaged together via a first panel (347) positioned between and adjacent a pair of panels (sides of 335 that receive 347) (¶93), shown in FIG. 7, to guide telescoping movement in a secure way without adding bulk to the device. 
Accordingly, at the time of invention, it would have been obvious to a person having ordinary skill in the art to modify Lee’s first and second wedging members such that the first or third panel of each wedging member is positioned between and adjacent the pair of fourth or second panels, respectively, to provide guided telescoping movement between the first and second wedging members in a secure way, helping to reduce possible torqueing or twisting of the wedging members by telescopically engaging them with each other, as taught by Saladin. The first wedging member would be modified to move the pair of second panels extending from sides of the second side of the first external wedging member surface, i.e. the opposite side from the first panel, into the same plane as the third panel of the second wedging member (moving the second panels posteriorly), such that the third panel would be between and adjacent the second panels when in the collapsed position. The second wedging member would be modified to move the pair of fourth panels extending from sides of the second side of the second external wedging member surface, i.e. the opposite side from the third panel, into the same plane as the first panel of the first wedging member (moving the second panels anteriorly), such that the first panel would be between and adjacent the fourth panels when in the collapsed position. The tracks (e.g. 560) in the body portion would also correspondingly be moved to accommodate the pairs of second and fourth panels, which would add strength to the body portion because the reduction of material of the body portion due to the cutout of the superior and inferior tracks would be shifted into different planes, e.g. in the plane of the first/third panel for the shifted fourth/second panels and in a plane adjacent the first/third panel for other panels (760, 790, 960, 980). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2008/0312741 to Lee et al. (hereinafter, “Lee”), in view of U.S. Patent Application Publication No. US 2009/0018662 to Pasquet et al. (hereinafter, “Pasquet”). 
As to claim 1, Lee discloses an adjustable implant (200), shown in FIGs. 1, 2, 8, 11, and 17, comprising a body portion (210) including a first end (end at 220 including portion to the right of 440 in FIG. 1) (¶80); a second end (end at 230 including portion to the left of 440 in FIG. 1) including a bull nose (500; where the commonly understood definition of bull nose is a rounded edge on an object, the bull nose 500 has a rounded tip as shown in FIG. 1 to assist in insertion) (¶98-100); and a sidewall (440, 460) extending from the first end to the second end (¶86), shown in FIGs. 1, 2, and 6-8; a first wing (1800) coupled to the first end of the body portion (¶101), shown in FIG. 1; and a second wing (2000) coupled to the body portion such that a distance between the first wing and the second wing is adjustable by a user (¶101), shown in FIGs. 17-18, wherein the first and second wings include inward facing surfaces (surface of each wing facing toward the other wing) configured to be positioned adjacent portions of bone of a patient (¶103), shown in FIG. 18. 
As to claim 1, Lee is silent as to a hook coupled to the body portion, the hook including a first hook portion extending from the body portion in a first direction; and a second hook portion extending from the first hook portion in a second direction different from the first direction, wherein the hook further includes a movable clamp member having a first end and a second end opposite the first end. 
As to claim 1, Pasquet teaches an adjustable implant, shown in FIG. 9, in the same field of endeavor of intervertebral implants, comprising a body portion (20) (¶59); a hook (flexible tie 50) coupled to the body portion (¶48, 51, 59-60) (under broadest reasonable interpretation, a hook is commonly understood to mean a piece of material, curved or bent back at an angle, for catching hold of something – the hook 50 in this case has a curve or bend at its superior end for catching hold of hook body 21), shown in FIG. 9, the hook including a first hook portion (medially-laterally extending length of 50 at superior end) extending from the body portion (extending from hook body 21 of the body portion 20) in a first direction (medial-lateral direction, to the left from hook body 21 in FIG. 9); and a second hook portion (angled length of 50 on the left in FIG. 9, extending from the bend at the superior end of 50 at an angle toward the intervertebral foramen 11) extending from the first hook portion in a second direction (direction toward intervertebral foramen 11) different from the first direction, wherein the hook further includes a movable clamp member (90) (where a clamp is commonly understood to mean a brace used for holding things together, in this case holding the S1 vertebra to the hook 50, and is disclosed as movable relative to the hook 50, ¶66) (¶60) having a first end (91) and a second end (93) opposite the first end, shown in FIG. 10; a first wing (superior projection on one side of groove 30), shown for exemplary purposes in the embodiment of FIG. 3; and a second wing (superior projection on other side of groove 30), wherein the first and second wings include inward facing surfaces (surface of each wing facing toward the other wing) configured to be positioned adjacent portions of bone of a patient (¶38), shown in FIG. 9. 
Accordingly, at the time of invention, it would have been obvious to a person having ordinary skill in the art to provide Lee’s implant with a hook coupled to the body portion, as taught by Pasquet (Pasquet, flexible tie 50) to exert return forces on the body portion (Lee, 210) directed toward the vertebra to prevent the body portion from escaping out from the intervertebral space (Pasquet, ¶51, 66), therefore providing greater securement of the implant when implanted in the intervertebral space. Lee would be modified to include a hook body (Pasquet, 21) coupled to a posterior sidewall (Lee, 440) of the body portion, connected to and projecting from the posterior sidewall in a posterior and superior direction, to provide an L-shaped connection in which to retain the hook (Pasquet, 50, ¶48). The hook (Pasquet, 50) would be provided with Lee’s implant to be attached to the vertebra via the movable clamp member (Pasquet, 90) and retained under tension in the hook body (Pasquet, 21), to exert downward and anterior directed forces on the body portion to keep it in place. Pasquet teaches that the hook body (Pasquet, 21) accommodates the hook (Pasquet, 50) to further and more securely attach the implant and body portion to the S1 vertebra when the implant is disposed in the L5-S1 intervertebral space (Pasquet, ¶51, FIG. 9), and because Lee contemplates implantation of the implant in the L5-S1 intervertebral space (Lee, ¶103), providing the hook body and hook as taught by Pasquet would allow Lee’s device to further and more securely attach the implant and body portion to the S1 vertebra when the implant is disposed in the L5-S1 intervertebral space to prevent the body portion from escaping out from the intervertebral space. 

Claims 10, 11, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Pasquet, or in the alternative, over Lee in view of Saladin, as applied to claim 9 above, and further in view of Pasquet. 
As to claim 10, Lee is silent as to wherein the hook portion includes a first end coupled to the body portion and a second end opposite the first end of the hook portion. As to claim 11, Lee is silent as to wherein the first end of the hook portion is selectively coupled to the body portion. As to claim 13, Lee is silent as to further comprising a movable clamp member coupled to the hook portion, wherein the movable clamp member includes a first end and a second end opposite the first end of the movable clamp member. 
As to claim 9, Pasquet teaches an adjustable implant, shown in FIG. 9, in the same field of endeavor of intervertebral implants, comprising a body portion (20) (¶59); a first wing (superior projection on one side of groove 30), shown for exemplary purposes in the embodiment of FIG. 3 (¶35; same body portion 20 for both embodiments); and a second wing (superior projection on other side of groove 30) (¶38), shown in FIG. 9; and a hook portion (flexible tie 50) coupled to the body portion (¶48, 51, 59-60) (under broadest reasonable interpretation, a hook is commonly understood to mean a piece of material, curved or bent back at an angle, for catching hold of something – the hook portion 50 in this case has a curve or bend at its superior end for catching hold of hook 21), shown in FIG. 9, wherein the hook portion includes at least one bend (at superior end of 50), shown in FIG. 9. 
As to claim 10, Pasquet teaches the adjustable implant of claim 9, wherein the hook portion includes a first end (superior end of 50 at bend) coupled to the body portion (via hook 21) and a second end (one free end of 50) opposite the first end of the hook portion, shown in FIG. 9. 
As to claim 11, Pasquet teaches the adjustable implant of claim 10, wherein the first end of the hook portion is selectively coupled to the body portion (the first end of 50 at bend is selectively coupled to the body portion because at one point in the process it is not engaged with the hook 21 and at another point in the process, after other fixation steps of the second ends and at the most suitable time, it is engaged with the hook 21 to complete fixation of the implant to the vertebrae). 
As to claim 13, Pasquet teaches the adjustable implant of claim 10, further comprising a movable clamp member (90) (where a clamp is commonly understood to mean a brace used for holding things together, in this case holding the S1 vertebra to the hook portion 50, and is disclosed as movable relative to the hook portion 50, ¶66) coupled to the hook portion (50) (¶60), shown in FIG. 10, wherein the movable clamp member includes a first end (91) and a second end (93) opposite the first end of the movable clamp member (¶60), shown in FIG. 10. 
Accordingly, at the time of invention, it would have been obvious to a person having ordinary skill in the art to provide Lee’s implant with a hook portion, as taught by Pasquet (Pasquet, flexible tie 50) to exert return forces on the body portion (Lee, 210) directed toward the vertebra to prevent the body portion from escaping out from the intervertebral space (Pasquet, ¶51, 66), therefore providing greater securement of the implant when implanted in the intervertebral space. Lee would be modified to include a hook (Pasquet, 21) coupled to a posterior sidewall (Lee, 440) of the body portion, connected to and projecting from the posterior sidewall in a posterior and superior direction, to provide an L-shaped connection in which to retain the hook portion (Pasquet, 50, ¶48). The hook portion (Pasquet, 50) would be provided with Lee’s implant to be attached to the vertebra via the movable clamp member (Pasquet, 90) and retained under tension in the hook (Pasquet, 21), to exert downward and anterior directed forces on the body portion to keep it in place. Pasquet teaches that the hook (Pasquet, 21) accommodates the hook portion (Pasquet, 50) to further and more securely attach the implant and body portion to the S1 vertebra when the implant is disposed in the L5-S1 intervertebral space (Pasquet, ¶51, FIG. 9), and because Lee contemplates implantation of the implant in the L5-S1 intervertebral space (Lee, ¶103), providing the hook and hook portion as taught by Pasquet would allow Lee’s device to further and more securely attach the implant and body portion to the S1 vertebra when the implant is disposed in the L5-S1 intervertebral space to prevent the body portion from escaping out from the intervertebral space. 

Claims 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of U.S. Patent No. 6,126,660 to Dietz. 
As to claim 17, Lee discloses an adjustable implant (200), shown in FIGs. 1, 2, 8, 11, and 17, comprising a body portion (210) including a first end (end at 220 including portion to the right of 440 in FIG. 1) (¶80); a second end (end at 230 including portion to the left of 440 in FIG. 1), including a bull nose portion (500; where the commonly understood definition of bull nose is a rounded edge on an object, the bull nose 500 has a rounded tip as shown in FIG. 1 to assist in insertion) (¶98-100); a sidewall (440, 460) extending from the first end to the second end (¶86), shown in FIGs. 1, 2, and 6-8; a first wedging member (700) movable relative to the sidewall and including a first external wedging member surface (740) configured to engage bone (¶74-78, 94), shown in FIGs. 1, 6-8, 15, and 18, a first panel (800) extending from a first side of the first external wedging member surface (the first panel 800 extends from a first, e.g. posterior, side of the respective surface) (¶85), shown in FIG. 8, and a pair of second panels (770, 780) extending from a second side (the second panels 770, 780 extend from sides of the second, e.g. anterior, side of the respective surface) of the first external wedging member surface (¶91), shown in FIG. 8; a second wedging member (900) movable relative to the sidewall and including a second external wedging member surface (940) configured to engage bone (¶74-78, 94), shown in FIGs. 1, 6-8, 15, and 18, a third panel (1000) extending from a first side of the second external wedging member surface (the third panel 1000 extends from a first, e.g. anterior, side of the respective surface) (¶85), shown in FIG. 8, and a pair of fourth panels (970, 990) extending from a second side (the fourth panels 970, 990 extend from sides of the second, e.g. posterior, side of the respective surface) of the second external wedging member surface (¶91), shown in FIG. 8; a first wing (1800) coupled to the first end of the body portion (¶101), shown in FIG. 1; a second wing (2000) adjustably coupled to the body portion, wherein the first and second wings include inward facing surfaces (surface of each wing facing toward the other wing) configured to be positioned adjacent portions of bone of a patient (¶103), shown in FIG. 18. 
As to claim 18, Lee discloses the adjustable implant of claim 17, wherein the distance between the first wing and the second wing is adjustable by a user (¶101), shown in FIGs. 17-18. 
As to claim 17, Lee is silent as to the first panel including a channel elongated in a direction of movement of the wedging member; and a retention pin coupled to the sidewall and received in the channel such that the retention pin limits maximum expansion of the first wedging member. 
As to claim 17, Dietz teaches an adjustable implant with members movable relative to each other and a limiting means for limiting maximum expansion, in the same field of endeavor of spinal devices, one member (15) including a channel (70) elongated in a direction of movement of the member; and a retention pin (75) coupled to the other member (30) and slidingly received in the channel such that the retention pin limits the maximum expansion of the member (col. 7 / ll. 1-10), shown in Figs. 2, 7, 8, and 12. 
Accordingly, at the time of invention, it would have been obvious to a person having ordinary skill in the art to include in Lee a means for limiting the expansion of the wedging member which may also guide the translation, by including a channel and a retention pin received in the channel, as taught by Dietz, in each wedging member (Lee, 700, 900) and adjacent sidewall (Lee, 440, 460) as disclosed in Lee, since Lee contemplates that a limit on maximum expansion is desirable (Lee, ¶92) and the pin/channel connection would provide added security to the adjustable relationship between the wedging member and sidewall. The pin captured by the channel would prevent the wedging members from disconnecting completely from the body portion and sidewall and would prevent twisting or torqueing of the wedging member during movement. A channel may be included in the first and third panels (Lee, 800, 1000) of each of Lee’s wedging members since the panels are adjacent the sidewalls, with the channels elongated in a direction of movement of the wedging member (Lee, Figs. 6-8 and 18, i.e. superiorly-inferiorly), with a pin extending inward from each sidewall (Lee, 440, 460) and slidingly received in the respective channel of the adjacent wedging member panel such that the retention pin limits the maximum expansion of the wedging member, since the sidewall is of a relatively lesser height such that the placement of the expansion-limiting channel on the wedging member panels would allow for greater expansion (as desired by Lee) than if the channel were placed on the sidewall, and since the mere reversal of the essential working parts of a device involves only routine skill in the art (i.e. moving Dietz’s channel to the inner one of the two relatively moving members with the pin correspondingly extending inwardly).

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Dietz (hereinafter, “Lee/Dietz”), as applied to claims 17 and 18 above, and further in view of Pasquet. 
As to claims 19 and 20, Lee/Dietz disclose the claimed invention except for further comprising a hook portion coupled to the body portion (claim 19); wherein the hook portion includes a movable clamp member (claim 20). 
As to claim 17, Pasquet teaches an adjustable implant, shown in FIG. 9, in the same field of endeavor of intervertebral implants, comprising a body portion (20) (¶59); a first wing (superior projection on one side of groove 30), shown for exemplary purposes in the embodiment of FIG. 3 (¶35; same body portion 20 for both embodiments); a second wing (superior projection on other side of groove 30) (¶38), shown in FIG. 9, wherein the first and second wings include inward facing surfaces (surface of each wing facing toward the other wing) configured to be positioned adjacent portions of bone of a patient (¶38), shown in FIG. 9. 
As to claim 19, Pasquet teaches further comprising a hook portion (flexible tie 50) coupled to the body portion (¶48, 51, 59-60) (under broadest reasonable interpretation, a hook is commonly understood to mean a piece of material, curved or bent back at an angle, for catching hold of something – the hook portion 50 in this case has a curve or bend at its superior end for catching hold of hook 21), shown in FIG. 9. 
As to claim 20, Pasquet teaches wherein the hook portion includes movable clamp member (90) (where a clamp is commonly understood to mean a brace used for holding things together, in this case holding the S1 vertebra to the hook portion, and is disclosed as movable relative to the hook portion 50, ¶66), shown in FIG. 10.
Accordingly, at the time of invention, it would have been obvious to a person having ordinary skill in the art to provide the implant of Lee/Dietz with a hook portion, as taught by Pasquet (Pasquet, flexible tie 50) to exert return forces on the body portion (Lee, 210) directed toward the vertebra to prevent the body portion from escaping out from the intervertebral space (Pasquet, ¶51, 66), therefore providing greater securement of the implant when implanted in the intervertebral space. Lee would be modified to include a hook (Pasquet, 21) coupled to a posterior surface of a posterior sidewall (Lee, 440) of the body portion, connected to and projecting from the posterior sidewall in a posterior and superior direction, to provide an L-shaped connection in which to retain the hook portion (Pasquet, 50, ¶48). Modification in view of Pasquet to include a hook (Pasquet, 21) coupled to a posterior external surface of a posterior sidewall (Lee, 440) would not interfere with the modification of Lee in view of Dietz, where a retention pin extends inward from the respective sidewall (i.e. into an internal space of the implant). The hook portion (Pasquet, 50) would be provided with the implant of Lee/Dietz to be attached to the vertebra via the movable clamp member (Pasquet, 90) and retained under tension in the hook (Pasquet, 21), to exert downward and anterior directed forces on the body portion to keep it in place. Pasquet teaches that the hook (Pasquet, 21) accommodates the hook portion (Pasquet, 50) to further and more securely attach the implant and body portion to the S1 vertebra when the implant is disposed in the L5-S1 intervertebral space (Pasquet, ¶51, FIG. 9), and because Lee contemplates implantation of the implant in the L5-S1 intervertebral space (Lee, ¶103), providing the hook and hook portion as taught by Pasquet would allow Lee’s device to further and more securely attach the implant and body portion to the S1 vertebra when the implant is disposed in the L5-S1 intervertebral space to prevent the body portion from escaping out from the intervertebral space. 

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 12 and 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance. 
As to claim 2, none of the searched, pertinent prior art clearly shows by itself, or in combination with each other, an adjustable implant comprising a body portion with one end including a bull nose, a hook coupled to body portion, the hook including a first hook portion extending from the body portion in a first direction; and a second hook portion extending from the first hook portion in a second direction different from the first direction, wherein the hook further includes a movable clamp member having a first end and a second end opposite the first end; a first wing coupled to the first end of the body portion; and a second wing coupled to the body portion such that a distance between the first wing and the second wing is adjustable by a user, wherein the first and second wings include inward facing surfaces configured to be positioned adjacent portions of bone of a patient; wherein the hook includes an L-shaped portion defined by the first hook portion and the second hook portion, such that the first hook portion and the second hook portion form approximately a 90 degree angle. Of particular note, in the interpretation above (see rejection of claim 1 under 35 U.S.C. 103(a)) where flexible tie (50), shown in Pasquet FIG. 10, is interpreted as the hook comprising a first hook portion (medially-laterally extending length of 50 at superior end) extending from the body portion (extending from hook body 21 of the body portion 20) and a second hook portion (angled length of 50 on the left in FIG. 9, extending from the bend at the superior end of 50 at an angle toward the intervertebral foramen 11) and a movable clamp member (90), the first and second hook portions do not form an L-shape or approximately 90 degree angle, as required by claim 2, because the not 90 degree angle as shown in FIG. 9 (as well as in other embodiments of Pasquet with a bent flexible tie 50) is necessary to provide both downward and anterior/inward directed force components to prevent the implant from backout, to maintain the flexible tie (50) in the hook (21), and to prevent interference with the body portion where the ends of the flexible tie engage the vertebra. It would not have been obvious in view of the cited art to modify Lee in view of Pasquet to include a movable clamp member with the hook in view of the above deficiencies. Examiner notes that original claim 5, objected to as being dependent upon a rejected base claim in the previous Office Action, would have been allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 5 was dependent upon claim 2, but only the subject matter of claim 5 was incorporated into claim 1; therefore, claim 2 is now objected to. 
As to claim 6, none of the searched, pertinent prior art clearly shows by itself, or in combination with each other, an adjustable implant comprising a body portion with one end including a bull nose, a hook coupled to body portion, the hook including a first hook portion extending from the body portion in a first direction; and a second hook portion extending from the first hook portion in a second direction different from the first direction, wherein the hook further includes a movable clamp member having a first end and a second end opposite the first end; a first wing coupled to the first end of the body portion; and a second wing coupled to the body portion such that a distance between the first wing and the second wing is adjustable by a user, wherein the first and second wings include inward facing surfaces configured to be positioned adjacent portions of bone of a patient; wherein the first end of the movable clamp member is rotatably coupled to the first hook portion, such that a distance between the second hook portion and the second end of the movable clamp member may be adjusted by rotating the movable clamp member. Of particular note, although Pasquet teaches a hook (50, see interpretation above in the rejection of claim 1 under 35 U.S.C. 103(a)) and a movable clamp member (90) coupled to the hook (see interpretation above), and discloses that the movable clamp member is movable relative to the hook (¶66), the movement of a sleeve (92) that couples the movable clamp member to the hook results in longitudinal movement of the clamp member and does not result in rotatable movement of the clamp member, such that a distance between an end of the hook (e.g. a free end of 50) and an end of the movable clamp member (e.g. 93) may be adjusted by rotating the movable clamp member. Even if the movable clamp member is rotatable about the hook by the sleeve rotating about the hook, a distance between ends of the hook and clamp member would not change (the end of the clamp member would rotate about the hook in a constant radius circle). It would not have been obvious in view of the cited art to modify Lee in view of Dietz and Pasquet to make the first end of the movable clamp member rotatably coupled to the hook such that a distance between ends of the hook and the movable clamp member may be adjusted by rotating the movable clamp member. 

Examiner notes that although art was not used to reject claims 6-8, they are not objected to because of the pending rejection under pre-AIA  35 U.S.C. 112, 4th paragraph. 
See the previous Office Action dated 11 August 2022 for Reasons for Allowance regarding claims 12 and 14. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                                                                                                                                                                                                        
/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775